Title: From John Quincy Adams to Thomas Boylston Adams, 24 September 1809
From: Adams, John Quincy
To: Adams, Thomas Boylston



24. September 1809.

The original of which the within is a duplicate, was dispatched to you on the 16th: of August, by the Dove, a fishing vessel belonging to Plymouth, which we spoke on that day—As she had been laying only one week on the Grand Bank, and expected to continue there four or five weeks longer, it is doubtful whether you have yet received our letters forwarded by her; but not having had an opportunity to write since, they will probably give you the most recent intelligence from us—After leaving the Grand Bank we proceeded with the usual vicissitudes of wind and weather, and without speaking to any other vessel, for about a month—On the 15th: instant we spoke to a Ship called the Edward from New-York, bound to Breman, which had been out only two days less than ourselves—The 16th: early in the morning we saw the first European land—The island of Rona, and the 16th: we pass’d between Fair Isle and the Orkneys—The 17th: an armed brig brought us to, and hailed us in English—ordering our Captain to go on board of her, because the wind and sea ran so high that she did not dare to put out a boat herself—It was found impossible for our boat to reach her, and she finally left us, without shewing any Colours.
The 18th: we made the land on the Coast of Norway and the 19th: in the morning were successively boarded by two British armed brigs, the officers from which only examined our papers and suffered us to proceed. The harbour of Christiansand was in sight, and having a head wind and an approaching gale, Captain Beckford concluded to touch there, procure some fresh stores and wait for a more favourable wind—After we had a pilot on board, came a two mast boat, with a swivel, a Danish lieutenant, and about twenty men armed with swords, and boarded us—He insisted upon taking us into Christiansand; upon which Captain Beckford told him he would not go in at all; wore his ship about and stood to sea—The lieutenant ordered his men in the boat to come on board; the Captain ordered his crew to keep them off; and pikes and swords and axes were in immediate opposition to each other—The Lieutenant finding himself the weakest made a signal to his men to stop, and none of them came on board—His boat was immediately cast off, and as we were standing to sea, he and the pilot became excessively alarmed, fearing that we were disguised English, and would carry them off—The Captain then after consulting me concluded still to go into harbour, which we did under an Island called Flackeroe; about four miles from Christiansand. The equinoctial gales came on and detained us there untill yesterday afternoon, when we again made sail, and are now within twenty leagues of Elseneur; which place we hope to reach to-morrow morning.
We found at Christiansand about four hundred of our Countrymen, the masters, supercargoes and crews of thirty-six American vessels captured by danish privateers between the Months of April and August, and still detained for trial in the Admiralty Courts. About half of them have been condemned in the lower Court, and those which have been cleared have been subjected to the payment of heavy costs and other expenses. The grounds of condemnation have generally been frivolous, and some expectation of more substantial Justice is entertained from the final decision in the Court of appeal in Christiana, where none of the Causes have yet been decided.—Those unfortunate sufferers have requested some interposition on my part, which though without authority, I shall hazard if I land at Copenhagen—Probably to no purpose, but to discharge the duties of humanity, and not to suffer them to fail of relief for want of any possible exertion of mine—
We are all well, and have borne the irksomeness of a long passage as well as could be expected. We have had very little bad weather, but frequent calms and more than an ordinary proportion of adverse winds.—At Christiansand we found a family by the name of Isaachson from whom we received the warmest and most cordial hospitality—To our distress’d Countrymen they have shewed attentions and rendered services of much higher importance.
The intercourse between that part of Norway, and the rest of Europe is so precarious and interrupted that the general European news we found there is not later than you have probably received before this—The armistice between France and Austria, with the resignation of the Archduke Charles, appear to be the most important Events of which we had not before heard—The war in Spain continues with equivocal and alternate success on both sides, and the English have carried the War again into the Netherlands by an expedition to the island of Walcheren, of which they have taken possession—The crown of Sweden has been offered to the Prince of Holstein uncle to the king of Denmark, and as we are told has been accepted by him upon certain conditions.
If we stop at Copenhagen, I shall write again; and my wife will write also to my mother—should the wind favour us however we shall not come to anchor—
your’s 
A.
P. S.—List of Persons
To whom I wish you to present copies of my Lectures when published, in the name of the Author.
1. My Father
2. My Mother
3. Yourself
4. Judge Davis
5. Mr: Emerson
6. Mr: Buckminster
7. Mr: Boylston
8. Mr: W. S. Shaw
9. The Academy of Arts and Sciences
10. The Historical Society
11. The Athenaeum
12. Dr: Saml: L. Mitchell—New-York.
13. Mr: Hopkinson
14. Dr: Rush
15. Mr: Meredith
16. Mr: Ewing
17. Mr: Jos: Dennis
18. Mrs: Johnson at Washington.
19. Mr: T. B. Johnson at New-Orleans.
20. Mr: S. W. Dana of Connecticut—Member of Congress.
21. Mr: Noah Webster of New-Haven.
22. The President of the United States.
23. Chief Justice Marshall
24. Judge W. Cranch
25. Revd: Mr: Whitney—of Quincy.
26. Dr: Smith—President of New-Jersey College.
27. William Plumer Esqr. Epping—New-Hampshire
28. Dr: Morse of Charlestown
29. Mr: Quincy
30. Dr: Waterhouse
31. Dr: Welsh.
You will perhaps not easily find opportunities for sending the books which are to go to a distance from Boston—And I do not wish you to give yourself unnecessary trouble—You can wait untill the occasions offer—Send me one copy for myself, and reserve one for each of my children—Keep the remainder for further disposal.

